Title: To Alexander Hamilton from James House, 16 October 1799
From: House, James
To: Hamilton, Alexander


          
            Sir
            Trenton October 16th. 1799
          
          I have the Honor to inform you that there is in charge of the command officer of Capt Elliott’s Company at Reading a quantity Ammunition which I wish to be directed how to dispose of—The quantity, I judge to be about a Ton and half consisting of Artillery and Musquet cartrages and one or two Keggs of Powder—there are also, two Brass 3 Pounders to which the Artillery cartrages are suited
          I have the Honor to be Sir With the Greatest Respect Your Obt Hume Servt
          
            Jas. House
            Lieut. Art. & Engrs.
          
          Major General Hamilton
        